         Case 1:20-cr-00188-JSR Document 228 Filed 03/13/21 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 13, 2021

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Hamid Akhavan et al., S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

        The Government writes respectfully in connection with yesterday’s proceeding concerning
the introduction of certain documents pertaining to the Government’s enforcement priorities. (See
Tr. dated Mar. 12, 2021, at 1504-1515). The parties have conferred, and agree that any party can
introduce the following three documents through a summary witness: (1) Memorandum dated
February 14, 2014, entitled Guidance Regarding Marijuana Related Financial Crimes (the “Cole
Memorandum,” Akhavan Ex. HA-E-8009); (2) Memorandum dated January 4, 2018, entitled
Marijuana Enforcement (the “Sessions Memorandum,” Akhavan Ex. HA-E-8013); and (3)
Guidance dated February 14, 2014, entitled BSA Expectations Regarding Marijuana-Related
Businesses (the “2014 FinCEN Guidance,” Akhavan Ex. HA-E-8010). The Government otherwise
reserves its rights to object to arguments the defense may wish to present to the jury arising from
those documents.



                                                     Very truly yours,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                                 by: s/
                                                     Nicholas Folly
                                                     Tara LaMorte
                                                     Emily Deininger
                                                     Assistant United States Attorneys
                                                     (212) 637-1060 / 1041 / 2472

cc: all counsel of record (by ECF)
